Citation Nr: 0901015	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-37 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946, including service in the European Theater of 
Operations (ETO) from July 1943 until February 1946.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina denying the veteran's service connection claims for 
bilateral hearing loss, a back injury and ruptured kidneys.

The veteran withdrew his back injury and ruptured kidney 
service connection claims in September 2007.

The veteran testified before the undersigned at a December 
2008 hearing at the RO, and a transcript of that hearing has 
been associated with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is a nexus between the veteran's bilateral hearing loss 
and service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
bilateral hearing loss disability have been met. 38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable Laws and Regulations

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim for service connection for bilateral 
hearing loss.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The veteran's service treatment records are missing and the 
National Personnel Records Center (NPRC) has reported that 
the records were likely destroyed in a fire at that facility 
in 1973.  

Destruction of service medical records creates a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  

Where service medical records are missing, VA also has a duty 
to search alternate sources of service records.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  The RO has attempted 
to obtain morning and/or sick reports from the 3rd Division 
to verify the veteran's reported auditory injury.  However, 
as the veteran has been unable to recollect the approximate 
date of his injury due to the passage of time, these reports 
have not been obtained.  Further efforts would not be 
reasonably likely to assist the veteran in substantiating the 
claim.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing loss status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b).

Bilateral Hearing Loss

A September 2004 private auditory examination revealed right 
ear thresholds between 75 and 105 decibels, and left ear 
thresholds between 65 and 85 decibels when tested between 500 
and 4000 Hertz.  Right ear word recognition scores were 85 
percent and left ear word recognition was 90 percent.  No 
opinion as to the etiology of the veteran's bilateral hearing 
loss was provided.

An October 2007 VA auditory examination reflected the 
veteran's history of an in-service auditory injury, as well 
as post-service recreational and occupational noise exposure.  
Audiological testing revealed right ear thresholds between 70 
and 105 decibels, and left ear thresholds between 65 and 105 
decibels when tested between 500 and 4000 Hertz.  Right ear 
word recognition scores were 4 percent and left ear word 
recognition scores were 8 percent.  

In an addendum to the October 2007 auditory examination 
report, the examiner opined that while the veteran had 
significant post-service occupational noise exposure, the 
severity of his hearing loss was not typical of noise 
exposure alone.  The examiner was unable to offer an opinion 
as to whether the veteran's bilateral hearing loss was 
related to his military service without resorting to mere 
speculation.

The veteran testified at his December 2008 hearing that he 
was injured sometime in approximately 1942 while he was 
stationed in England.  A German bomb, that was possibly a 
"buzz bomb" exploded near him, causing his right ear to 
bleed and his hospitalization for at least two days.  He was 
prescribed medicine to put in both ears.  

The veteran further testified that he has had difficulties 
hearing ever since this incident, and that his hearing 
difficulties existed prior to his work at a textile mill.  He 
also testified that he had been using hearing aids since the 
1950s due to these hearing difficulties.  Finally, the 
veteran's wife testified that he did not speak on the phone 
and that she must often repeat what she has said for the 
veteran to hear her.

The veteran has current bilateral hearing loss as defined by 
VA regulations as he had a threshold in excess of 40 decibels 
in both ears at the September 2004 audiological examination.  
38 C.F.R. § 3.385.

In-service noise exposure is conceded as the veteran's 
reports of acoustic trauma are consistent with his reported 
duties and service history.  38 U.S.C.A. § 1154(b) (West 
2002).

However, in order for the veteran's bilateral hearing loss to 
be recognized as directly service connected, the condition 
must be linked to in-service noise exposure or to some other 
disease or injury in service.  The evidence in this regard 
consists of his testimony as to a continuity of 
symptomatology and the VA examiner's opinion that while there 
was post-service noise exposure, the current hearing loss 
could not be fully explained by noise exposure.  

The veteran is competent to report the in-service treatment 
and continuity of symptoms.  The VA audiologist's opinion can 
be read as placing the evidence in equipoise.  Given the 
Board's heightened duties due to the missing service 
treatment records, the Board concludes that the evidence is 
in equipoise on the question of whether the current hearing 
loss is related to service.

In light of the fact that the veteran's service treatment 
records are presumed to have been destroyed, that the 
veteran's likely exposure to the reported acoustic injury 
while serving in the ETO, that he credibly reported 
experiencing an ear injury while in service, and the VA 
examiner's opinion, the evidence is at least in equipoise.  
Entitlement to service connection for bilateral hearing loss 
is therefore granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


